Citation Nr: 1243839	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  10-03 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as depression.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran served on active duty from January 1997 to May 1999. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

The Veteran testified at a hearing held in September 2012, at the Portland RO before the undersigned Veterans Law Judge (VLJ).  The transcript from that hearing has been associated with the claims file and has been reviewed.  Additional evidence was submitted subsequent to the hearing along with a waiver of RO consideration.

Recent VA medical records were also added to the Veteran's electronic Virtual VA folder, which were considered by the RO in the August 2012 Supplemental Statement of the Case.  Because the current appeal includes records that are located only in the Virtual VA system, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 


FINDING OF FACT

There is no competent medical evidence that an acquired psychiatric disorder, characterized as depression, was manifested in service or that a psychosis was manifested within one year thereafter, nor is there competent evidence that any currently diagnosed psychiatric disorder, including depression is causally or etiologically related to service.





CONCLUSION OF LAW

An acquired psychiatric disorder, claimed as depression was not incurred in, or aggravated by, the Veteran's military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the service connection issue, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in March 2008 of VA's duty to assist him in substantiating his claim under the VCAA, and the effect of this duty upon his claim.  This letter also informed him of how disability ratings and effective dates are assigned.  See Dingess, 19 Vet. App. at 484.  Because the March 2008 letter addressed all notice elements, nothing more was required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Board also finds that VA has satisfied its duty to assist the Veteran in the development of the service connection claim adjudicated herein.  His in-service and pertinent post-service treatment reports are of record.  The Board particularly notes that treatment records from the Salem Vet Center dated from April 2010 to the present could not be obtained in connection with this claim.  A March 2012 memorandum of unavailability of Federal records is included in the record, and the Veteran was provided proper notice of the inability to obtain the records, in accordance with 38 C.F.R. § 3.159(e).  

Both the Veteran and his representative have requested a VA examination to determine whether he has depression as a result of his military service.  In that regard, the Board fully acknowledges that the VA did not provide the Veteran with an examination and/or did not obtain a medical opinion, as to the origins of the claimed psychiatric disorder,  However, VA had no obligation to do so.  As discussed in further detail below although diagnosed with depression, this disorder was not noted in the service treatment records and has not been etiologically linked by competent medical evidence to his period of military service.  The Veteran's lay history of experiencing symptoms of depression since service (continuity of symptomatology) is also found to lack credibility.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Paralyzed Veterans of America , et. al., v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding that, if the evidence of record does not establish that the veteran suffered an event, injury, or disease in service, no reasonable possibility exists that providing a medical examination or obtaining a medical opinion would substantiate the claim); Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (holding that VA is not obligated to provide an examination for a medical nexus opinion where, as here, the supporting evidence of record consists only of a lay statement).  Accordingly, examinations are not required here, even under the low threshold of McLendon.  

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  

Law and Analysis 

The Veteran is seeking service connection for his psychiatric symptoms, claimed as depression, which he asserts had its onset during military service as a result of the deaths of two very close friends.  He reported that an ex-girlfriend was killed by a drunk driver in August 1998 while he was away in the military.  He was not allowed to attend the funeral.  Less than a year later, in April 1999, an Army buddy, the Veteran's best friend, was also killed by a drunk driver.  This event occurred just prior to the Veteran's discharge from service in May 1999.  See VA Form 21-3148 dated in December 2007.  

In support of his claim, the Veteran submitted copies of a newspaper clipping, an August 1998 obituary, and other evidence-including a thank you note, related to the sudden death of his ex-girlfriend.  He also submitted the results of an internet search of death records, which confirms the death of his Army buddy in April 1999.  The Veteran indicated that his friend died less than 24 hours before the Veteran boarded a plane to go home and that there was no time to see a counselor for his depression.  VA Form 21-3148 dated in March 2009 and September 2012 hearing transcript.

Also in support of his claim are lay statements from friends and family describing the Veteran's behavior before and after learning of the deaths of his friends.  Lay statements from the Veteran's mother and sister suggest that the Veteran was very different when he came back from service than he was when he had left.  See VA Forms 21-3148 dated in December 2007 and August 2012, respectively.  The evidence also includes a statement from a fellow servicemember reflecting knowledge of the events during service and attesting to the Veteran's close relationship with his best friend.  See VA Form 21-3148 dated in August 2012.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection for certain specified chronic diseases, such as psychoses, may be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was "noted" in service with post-service continuity of the same symptomatology and medical or lay evidence of a nexus between the present disability and the symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  In other words, a Veteran can establish continuity of symptomatology in cases where he/she cannot fully establish the in-service and/or nexus elements of service connection discussed above.  Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Service treatment records do not contain any reports of psychiatric complaints or findings.  At his separation physical in March 1999, the Veteran denied frequent trouble sleeping, depression, excessive worry, or nervous trouble.  Clinical evaluation of his psychiatric status was within normal limits and there was no reference to the presence of mental problems or impairment of any sort.  There is also no reference to the Veteran seeking out any type of counseling following the death of his girlfriend and best friend. 

Post-service psychiatric treatment records dated in October 2000, almost 18 months after service discharge, show the Veteran sought help with anger management and relationship counseling.  He indicated problems/stressful events related to school, relationship, finances, and pregnancy.  Specifically, he felt "trapped" and "overwhelmed" by his relationship with his pregnant ex-girlfriend and was scared about becoming a parent.  He underwent psychological testing including the Burns Anxiety Inventory, which revealed severe anxiety and the Beck Depression Inventory, which revealed moderate depression.  Surprisingly, the Veteran did not reference military service or any event of service, including the deaths of his two friends.

The remaining medical evidence compiled between 2000 and 2012 reflect ongoing treatment for psychiatric symptoms variously attributed to depression, generalized anxiety disorder, and adjustment disorder.  For, the most part, these records only describe the Veteran's current psychiatric care, and do not show that any psychiatric disorder is etiologically related to his period of military service.  However of some significance is a January 2007 psychosexual evaluation report in connection with the Veteran's arrest for burglary.  During the examination, the Veteran discussed his military history indicating that he had witnessed American casualties in training accidents, but did not otherwise mention the drunk driving deaths of his friends. 

These records also include a VA mental health initial evaluation in April 2010.  At that time the Veteran dated his troubles to losing his fiancée and his best friend to drunk driving accidents about a year apart.  He indicated that he never dealt with his losses and spiraled into depression.  He eventually saw a psychiatrist and was placed on medication.  The examiner noted that currently the Veteran's depressive symptoms were mostly in remission, but that he still struggled with grief and pain over the losses.  The clinical impression was depression in substantial remission, which appears to have been set off by losses that occurred while the Veteran was in the service.  

Despite the somewhat favorable nexus opinion contained in the April 2010 evaluation, the Board is unable to attribute the post-service development of an acquired psychiatric disorder, diagnosed as depression, to the Veteran's military service.  Any clinical evidence of psychiatric impairment was not shown in service, but instead manifested about a year and a half later with no reference to the Veteran's active service.  His complaints at that time were clearly and specifically related to post-service life stresses that included school, finances, and his relationship with his ex-girlfriend, who had just informed him of her pregnancy.  Moreover, as there is no evidence of a psychoses having been manifest within one year of the Veteran's discharge from service in 1999, which the Veteran does not argue either, it is impossible to grant service connection on the basis of the manifestation of a chronic disability within one year after separation from service.  38 C.F.R. §§ 3.307 and 3.309.  

Careful consideration has also been given to the April 2010 VA treatment record, which indicates a causal link between the Veteran's depression and his military service.  That opinion holds little, if any, probative value, however.  First, the opinion is cursory.  No rationale was provided for the somewhat positive opinion that was given.  The VA psychiatrist merely makes the general assertion that the Veteran's depression appeared to have been set off by losses that occurred while he was in the service.  The speculative nature of the opinion reduces the probative weight due it.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (explaining that medical evidence which merely indicates that the alleged disorder "may or may not" be related to service, is too speculative to establish any such relationship); see also Bloom v.West, 12 Vet. App. 185 (1999) (finding unpersuasive the unsupported physician's statement that the veteran's death "could" have been caused by his time as a prisoner of war).  

That notwithstanding, the Board finds that the opinion is further weakened by the fact that it does not appear that the VA psychiatrist considered all of the relevant evidence in the claims file in formulating his opinion.  Such is not necessarily fatal in determining the adequacy of the opinion.  The probative value of a medical opinion comes from when it is factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  However, in this case, a detailed review of the record would have revealed the Veteran's service records were entirely silent for any psychiatric complaints, treatment, or findings.  This review would also have revealed that the Veteran's initial post-service psychiatric treatment predominately focused on post-service relationship problems rather than in-service events, and that the Veteran made no reference to experiencing psychiatric problems when he filed claims for compensation in 1999 and 2006.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion); Elkins v. Brown, 12 Vet. App. 209 (1999) (rejecting a medical opinion as "immaterial" where there was no indication that the physician reviewed the claimant's service treatment records or another relevant documents which would have enabled him to form an opinion as to service connection on an independent basis).  As a result, the VA psychiatrist could not adequately address how it was that events that occurred so long ago were manifesting the current symptomatology claimed by the Veteran, particularly in light of the absence of clinical evidence during service.  The physician also made no reference to the Veteran's various post-service stressors, or explained their impact on his current depression.  

Further, to the extent that the Veteran provided a history of experiencing symptoms of depression since service, which was related to the two deaths discussed, the Board does not find the Veteran to be a credible historian.  A discussion of the credibility is addressed in greater detail below.  The VA examiner's opinion would therefore be predicated on an incredible history and assigned no probative value.  Coburn v. Nicholson, 19 Vet. App. 427 (2006) (held that reliance on a veteran's statements renders a medical report incredible only if the Board rejects the statements of the veteran).

In reaching the above conclusions, the Board has not overlooked the Veteran's contentions, his complaints to healthcare providers, the testimony given at a personal hearing in September 2012, or the supportive written statements from family and friends, all of which essentially attribute the Veteran's current psychiatric condition to military service.  The Board is aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994) Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Davidson v. Shinseki, 581 F.3d 1313, 1316.  

If credible, competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  Thus, a layperson is competent to report on the onset and continuity of his symptomatology.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana, 24 Vet. App. at 433; Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  For instance, a lay person may speak to etiology in those limited circumstances where a nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77. 

The Federal Circuit Court also held in Buchanan (and Davidson and Jandreau), however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  So to ultimately have probative value, the Veteran's assertions also have to be credible and judged in relation to the other evidence in the file - including any medical evidence addressing the determinative issue of causation.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno, 6 Vet. App. at 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

As mentioned, the Veteran has reported depression since service and indeed, as a layman, he is competent to make this assertion.  The evidence of record also includes lay statements from family and friends which are somewhat favorable to the claim.  The Board acknowledges that the Veteran and his family and friends are competent to report observable symptoms such as, sadness, but a diagnosis of depression and the etiology thereof, requires medical expertise.  While lay evidence may be competent to describe the onset or continuity of some of the symptoms of depression (e.g. unhappiness, lack of energy), the Board finds that a determination of the etiology of this disorder is not the type of disability for which lay evidence is competent.  The Board recognizes the sincerity of the arguments advanced by the Veteran and his family members and friends in this case, however their contentions regarding the etiology of his claimed depression are not statements merely about symptomatology, an observable medical condition, or a contemporaneous medical diagnosis, but rather clearly fall within the realm of requiring medical expertise, which they simply do not have.  

In other words, there is nothing in the record to suggest that the Veteran or his family and friends have the appropriate training, experience, or expertise to render a diagnosis of dysthymic disorder/depression or a medical opinion regarding its etiology.  See 38 C.F.R. § 3.159 (a)(1) (2012) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Also, as discussed above, there is no competent medical evidence linking a current acquired psychiatric disorder to the symptoms observed by the Veteran's friends and family in service and thereafter.  

That said, the Board does not find the Veteran's assertion that he experienced depression since service, to be credible, even if competent.  A review of the record reflects that he had previously filed claims with the VA for various disabilities in 1999 and 2006, but these claims did not indicate a desire or intent to claim service connection for a psychiatric disorder.  Such show that the Veteran was aware of VA's benefit system and the process for filing claims for service connection.  Had he been experiencing depression on a continuous basis since the death of his girlfriend, which was during his active service, the Veteran has provided no explanation as to why he did not file a claim for service connection in 1999.  

The Veteran's credibility is further impugned by the fact that he made no reference to the two deaths when he was seen in October 2000 or January 2007.  In both instances it have behooved the Veteran to report having symptoms of depression since the 1998 and 1999 deaths of two people that were close to him.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).   The Veteran's immediate post-service psychiatric treatment history instead shows he initially sought mental health treatment in response to psychosocial stressors related to relationship problems and impending fatherhood, which are issues wholly unrelated to the deaths of his friends.  These contradictions diminish the probative value of the Veteran's contentions.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  

Therefore, the Veteran's opinion that his claimed depression is related to his military service while not discounted entirely, is entitled to less probative weight in the face of the remaining evidentiary record.  See Jandreau supra & Buchanan supra.  Accordingly, the preponderance of the evidence is against the claim and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for an acquired psychiatric disorder, claimed as depression, is denied.  



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


